Accomplishment of the internal market in Community postal services (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the accomplishment of the internal market in Community postal services (13593/6/2007 - C6-0410/2007 - (rapporteur: Markus Ferber).
rapporteur. - (DE) Mr President, ladies and gentlemen, we have come to the end of a long debate that has stretched over four legislative terms in the European Parliament, beginning in 1992 with the publication by the European Commission of its White Paper on the development of postal services, which was followed by the adoption of the first Postal Directive in 1997 and its revision in 2002; now, at the start of 2008, after more than 15 years, I hope we are poised to adopt jointly a rational set of rules that will help us to reconcile the interests of consumers, the interests of the companies that have hitherto enjoyed a monopoly in the provision of postal services, the interests of the competitors wishing to enter this lucrative market and the interests of those who are employed in the postal sector. We in the European Parliament have been working very hard to achieve these goals over the past months.
I must point out, Mr President, that the clock is fast - I have not been speaking for three and a half minutes yet!
I believe we have succeeded here in the European Parliament in achieving an acceptable compromise between all these interests. I should like to thank all those who helped to achieve it - my fellow Members of the European Parliament and particularly Brian Simpson, with whom a 14-year friendship was forged by our joint efforts in the realm of postal services. We have been tracking this important issue together here since 1994. I wish to thank the Commission, which has played a very constructive role, both in its proposals and at the negotiating table.
At this point, I am afraid I have to address my special thanks not to the current Slovenian Presidency but to the Portuguese Presidency of the Council, which succeeded in formulating a common position on 1 October last year.
I am especially proud, and we in the European Parliament can all be proud, of the fact that the Council, in its common position, embraced the outcome of our inter-group deliberations and incorporated more than 95% of it into the foundations of the common position. That is a great success for the European Parliament, and it shows that Parliament can resolve such complex issues as deregulation of the market in postal services, which is further justification for the additional powers entrusted to it by the Reform Treaty.
Accordingly, in the committee discussions prior to second reading, we tried to identify areas of the common position to which we could make improvements. We did not make life easy for ourselves, because every compromise inevitably has some aspect here or there where there might be some scope for improvement. In December, however, we in the Transport and Tourism Committee, in an overwhelming vote of approval, established that all the points to which Parliament attached importance had actually been taken into account by the Council and that we could not make anything better. Any amendment would have been a retrograde step.
This is why your rapporteur is now able to say that the recommendation made by a large majority of the lead committee is that the common position be adopted without amendment, and I should be delighted if that were to happen tomorrow. We would also have set an example by wrapping up this complex issue of the liberalisation of postal services, which has exercised this House for 15 years, without once having recourse to the conciliation procedure. Let me just remind the House that we have always managed to reach agreement at second reading. To do so again would be the icing on the cake at the end of a long legislative process. I therefore ask for your support and reiterate my thanks to all those who have cooperated very constructively in this process.
President-in-Office. - (SL) I am greatly honoured to be here at your plenary session today.
The Commission's proposal for the directive on the accomplishment of the internal market in Community postal services has been one of the most demanding legislative proposals for the co-legislators over the last 15 months. When the Commission proposed it in October 2006, everyone expected endless disagreements and lively debates within our institutions about the future of one of the oldest and most traditional public services in Europe.
Discussing this matter was an extremely demanding task for the German and especially Portuguese Presidencies in 2007. From the outset, in the debates, our institutions established the common aim of avoiding populism and demagoguery and focusing on the essential parameters of this matter, including social aspects for postal employees and the permanent financing of a universal service.
As we know, the postal sector is threatened with structural change and it must adapt to new economic and social circumstances. The final phase of total reform of the internal postal services market offers a unique opportunity for growth to all contractors involved. In the end, the public expects us to preserve and improve the quality and efficiency of postal services to benefit the users, regardless of where they live.
The opening up of the postal services market has so far been a success story. New players have entered the market and new opportunities have been exploited, not only by these new players but also by the established ones. New user services have been developed. It is self-evident that total liberalisation of the postal services is a necessary condition for enlivening this sector and securing its existence alongside new forms of competition and alternative services.
The approach of our two institutions is further proof of the fundamental principles of protecting high-quality, reliable and affordable services for all users and disallowing discriminatory obstacles for new agents entering the market. At the same time both the European Parliament and the Council accept that some postal services markets within the European Union operate under basically different conditions. Therefore, when expressing its common position, the Council adopted the decision to set the end of 2010 as the common final date for liberalisation. However, some Member States have been allowed a transitional period up to the end of 2012 to implement the new rules. In common with the basic principle of all previous directives on postal services, the principle of subsidiarity allows the Member States to adjust the common rules to special national circumstances and ensures an independent regulatory authority to supervise the postal services market.
Ladies and gentlemen, in concluding this brief address, allow me to congratulate Mr Ferber and the rapporteurs of all the political groups involved, i.e. the shadow rapporteurs, on their contributions to our fruitful and constructive discussions. Although we did not always fully agree with their specific remarks, I would like to remind you that the Council included a number of appropriate changes in its common position in November 2007, thereby demonstrating its political decisiveness, openness and constructive flexibility.
I would especially like to emphasise the fine work of the Commission in the whole process of common decision-making and its commitment to the effective support and guidance of the Member States in all questions relating to the implementation of the new directive. Ladies and gentlemen, tomorrow you will receive the final decision and again acknowledge our principal agreement according to the provisions of the Council common position and the recommendation by the Committee on Transport and Tourism on 9 December last year. We are certain that we have found the right balance between the different aims and have openly and sensitively dealt with the political challenges without endangering the legal security of postal services contractors and consumers.
Ladies and gentlemen, thank you once again for your cooperation and for the text, which I am certain will be approved, and thank you for your attention.
Member of the Commission. - Madam President, tomorrow the European Parliament should take a historic decision that marks the end of a process launched more than 15 years ago. The Third Postal Directive brings to a good end the well prepared gradual process of full market opening.
What today appears a clear and obvious solution was far from uncontested when the discussion started. On 18 October 2006 the Commission presented its proposals. Intense and constructive negotiations in the institutions followed. It was eventually the European Parliament, through its report at first reading of 11 July 2007, that paved the way for the compromise result in front of you today.
Many in this House have actively contributed to this important result, and - on behalf of my colleague Commissioner McCreevy - I wish to pay tribute particularly to the rapporteur, Mr Ferber, and his fellow shadow rapporteurs from the other political groups who have shaped the compromise. The same goes for the Finnish, German, Portuguese and - last but not least - the Slovene Presidency.
Some remarks on substance: the text that is now on the table is balanced. It takes into account the interests of different political groups and Member States. The Commission's proposal had envisaged an earlier date for market opening, confirming the target date set by the existing Postal Directive. Two additional years is a substantial period. It will give all operators time to complete their preparations. It should not, however, lead to complacency.
What is important for the postal sector, its customers, its operators and its employees is that there is a final and unconditional date for full market opening. The common position provides for fair conditions and requires us to do away with market entry barriers.
A limited number of amendments have been tabled for tomorrow's vote. Mostly these are amendments that were already rejected by the Committee on Transport and Tourism in December. As my colleague, Mr McCreevy, observed at the time, these amendments do not bring added value for the internal market, for postal users, or for postmen and women. There is a momentum to finalise the process of postal reform.
To sum up, the text in front of you is, on balance, good in substance, and, if you look at its main provisions, you will agree with me that it is faithful to our objective: real market opening not as an end in itself but as the means through which we pursue the broader objective of a high quality, highly efficient and sustainable postal sector adapted to the needs of the 21st century.
on behalf of the PPE-DE Group. - (DE) Madam President, in recent years all of us, myself included, have repeatedly lamented the fact that, even in the case of major legislative projects, most of the seats on the Council bench have remained empty. We should therefore make a point of expressing our pleasure at the high-level representation of the Slovenian Presidency at this important legislative debate and at the fact that Slovenia is already entering, as it were, into the spirit of the Treaty of Lisbon, which, of course, it has just ratified.
The internal market in postal services has been a long time coming. We are delighted that, if all goes well, this present draft of ours will help to bring the process to a successful conclusion. The initial proposal from the Commission was, in principle, coherent and acceptable, but for us in the European Parliament the basic principle was, in many cases, too broadly applied, and we felt that major points of detail remained unresolved.
In this respect it was a good thing that, under the direction of our rapporteur, Markus Ferber, whom I warmly congratulate on behalf of the Group of the European People's Party and European Democrats, our committee, acting by a very comfortable majority, was able to add numerous important elements to the Commission proposal at first reading and to interpret and flesh out its provisions.
On the financial side in particular we have added an extra option - an important one, since it ensures that a key issue is not disregarded. We reinforced the social provisions, especially on matters such as working conditions, working hours and leave entitlements. In particular, we introduced a temporary reciprocity clause to ensure that the Directive does not yield windfall profits by letting a few remaining monopolists expand their operations into deregulated markets.
In return we agreed to the entry into force of the Directive being postponed by two years. We believe that the proposal was generally well balanced, and we feel vindicated by the actions of the Council, which very largely endorsed the position of the European Parliament. We should accept that position tomorrow and share the satisfaction of the Council, the Commission and the rapporteur with the outcome.
on behalf of the PSE Group. - Madam President, on behalf of the PSE Group I would like to thank Markus Ferber for his report and his hard work over many years.
The PSE Group accepts that a great deal of Parliament's first-reading position has been accepted by the Council, and this will guarantee the universal service; it will guarantee the financing of that service; it will also recognise that social protection must be in place, and it delays the implementation by two years to the end of 2010 for all the old Member States and 2012 for the new ones.
In my view this is a good deal. There are those who still fight the anti-liberalisation battle. But that battle was lost over 15 years ago when Parliament accepted - against my advice at the time - to liberalise the postal services sector.
Some of us in this Parliament have delayed the full implementation for those long 15 years, but there comes a time, eventually, when we have to face up to reality.
Although, personally, I would like to see a second reading with no amendments, my group believe it is right to clarify the financing of the universal service and to protect those services presently provided for the visually impaired and the blind. So we will be supporting amendments 1, 2, 6, 18 and 19.
We must ensure that postal services are able to compete, not necessarily against each other, but against other technologies. But we need the playing field to be level, and I hope, with the reservations I have outlined, that we can conclude our work on this dossier based on our first-reading position and get back to the most important issue of providing a reliable, regular and affordable postal service to our citizens, and to recognising the important work done by all those postmen and women throughout the European Union.
Finally, when Markus Ferber and I started work on this dossier, neither of us had any grey hairs. Now look at the both of us!
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, I too, like all my colleagues, would like to congratulate the rapporteur, Mr Ferber, on his work. This was a job that was initiated a long time ago and during the course of which we have had significant moments of convergence and some moments of constructive discussion. As far as my position and that of my group is concerned, there has never been any conflict of principles or ideology against the idea of liberalisation, which we all agree with and support, while, of course, seeking to ensure the guarantees that are necessary for a universal service.
In the current proposal for the Directive, which was approved by the Parliament during its first reading and then reconsidered by the Council, we can see that this guarantee is there, even if some of the conditions could be made more precise, specific and detailed. We do not want to be like those who cannot see the wood for the trees, but, on the other hand, nor do we want to ignore the fact that sometimes the devil is in the detail. For this reason we would have preferred that, as regards some of the issues concerning authorisations, concerning ensuring proper competition and also concerning tariff payments between the operator charged with providing the universal service and other individual services, concerning rights and responsibilities as regards network access, that some of the questions had been gone into in more detail. We would have preferred this, but the majority of the views taken in Parliament, which were also represented among the committee, was probably that making the guarantees more precise was unnecessary, and preferred instead not to run the risk of coming to a complicated agreement.
In summary, at this time we hold this standpoint and, as regards the amendments concerning conditions for the blind and the visually impaired, we would like to state clearly that, if these and only these amendments were to force a settlement to be reached, we would not be in favour. However, if other amendments should be approved we shall also vote in favour. Otherwise, we would vote against all the amendments put forward.
Thank you, Madam President, Commissioner, Members of the Council. I should first like to thank Mr Ferber for his work in seeking a compromise between Parliament and the Council in such a politically sensitive area as postal services. I should like to emphasise that the objective difficulties in liberalising the approach to universal services, mainly for the new Member States, were reflected in the directive as an adequate additional time-limit of two years to reserve these services. At the same time a sound legal framework has been put in place to guarantee universal services. I therefore believe that the ball is now in the court of the Member States' authorities. Despite the difficulties encountered by postal enterprises in some Member States, including my country, Latvia, I believe that liberalisation of the market will resolve the seemingly hopeless situation of outdated postal service providers. As regards tomorrow's vote, I invite you not to support the aforesaid proposals, because the Member States must make use of their competence also in respect of the visually impaired. Thank you.
on behalf of the Verts/ALE Group. - (DE) Madam President, I am afraid the facts of the matter prevent me from joining the celebrations. Fact number one: who will benefit? Those consumers who live in cities and love to receive advertising material in their letterboxes. They will benefit. So will businesses that specialise in mass mailings and postal advertising campaigns.
Those people who are blind or visually impaired, on the other hand, will not benefit. I therefore implore you to support our amendment on this matter. There will be no benefit to the employees of the postal services either, who will be working for low pay and will be under enormous pressure, which can only increase in the envisaged conditions. Another group that will not benefit are people who live in the country or in remote areas and will have to rely on private postal services, for we shall see a creeping erosion of service levels down to the minimum possible and permissible. In particular, there will be no benefit to taxpayers, who must once again finance the universal service that was previously funded internally, as it were, being effectively subsidised by revenue from mass mailings and private postal services.
For these reasons I come down against the directive. I believe it is misguided. Competition is good, but care must be taken to ensure that it takes place on a level playing field. That has not been done in this case.
on behalf of the GUE/NGL Group. - (NL) Madam President, postal services are a labour-intensive public service. In the second half of the nineteenth century the states of Europe decided that they needed to have their own monopoly on postal services because the private sector was not up to the job.
There have always been private companies that tried to get round this situation. They offered cheaper services, but selectively, choosing the busiest parts of the postal delivery service and offering poorer working conditions and conditions of employment. Since the 1990s a political majority have tried to create ever broader scope for such companies, and this proposed decision gives them almost an entirely free hand. My Group expects this to result in poorer delivery services for consumers, deteriorating conditions for workers and extra costs for the Member States to maintain and restore their universal postal services.
Even now that the three biggest Groups have agreed a compromise on deadlines and accompanying measures, my Group still sees this choice as a step backwards. In addition to measures to improve certain details, such as stricter guarantees for blind customers and for staff, we therefore propose that this liberalisation should be rejected. This would also be in line with the recent thumbs down given by voters in the German city of Leipzig to the sale of public undertakings.
on behalf of the IND/DEM Group. - Madam President, I note the phrase 'a fixed and irrevocable date'. One thing EU designer Jean Monnet hated about democracy was that nothing is irrevocable. No democratic government can bind its successor with the irrevocable.
There is a democratic deficit in the EU because the ever-closer Union was designed as irrevocable. No openings for democracy. The people may only vote to support what the EU elite want. It is a one-way street. The French and Dutch people voted against this irrevocable union. Ignoring them and introducing the same failed constitution proves my point.
You are failing to learn from history. The Soviet Union went. Hitler's Tausendjähriges Reich lasted 12 years. The backlash you are creating by denying the people a referendum will bring this intolerant EU empire down as sure as day follows night.
(HU) Madam President, by the end of 2012 postal services will be fully liberalised, and the common market will have been achieved in this area too. Since opening the market will have different impacts on the markets in individual Member States, what we have achieved through the legislation is that the market will be opened step by step. We have also achieved a situation in which the relevant post offices can keep the revenue they have at their disposal until the end of the derogation period, and I personally put this down as a result. After a long time, European regulation has been born, so that puts everyone in a competitive situation. Particular thanks to the rapporteur for this. In other words, this regulation will not mean disadvantages for competing companies after the opening of the market, but new prospects.
Madam President, all this is only half a victory if the next steps are not taken. What are they? Firstly, the post offices that enjoy the derogation must focus, in the years to come, on being able to meet the requirements supported by European competition, that is, that they really do use the time benefits that they are being given now.
Secondly, state regulation and policies must ensure that, whilst the post office is slimmed down with the slogan of becoming competitive, universal service really must be ensured at a corresponding level. We should not forget that responsibility for service will still be the obligation of the state. In fact, regulation was born so that European citizens, wherever they live, even in the smallest places, should have access to postal services, at a suitable price and of suitable quality. Thank you for your attention.
(FR) Madam President, I think that the issue we shall be voting on tomorrow is a historic one, because the post has been a public service from the early days, especially since monarchies. That was because the distribution of mail is strategic, and it also ensured a universal and fast service.
We have just put an end to public control of postal services, or we shall be ending it tomorrow, to replace it with a largely deregulated postal market. What is proposed in this directive will first of all be a wonderful market for lawyers and legal practitioners, because it is not harmonisation. Each Member State can decide on its own method of financing and there are four different methods. The directive also proposes something completely paradoxical: compensating for the financing of the universal service through State subsidies where, in some countries, what was not financially viable was financed by equalisation when that was viable.
I think we are making a mistake. Time will tell, but we already have some indications of that today. Over EUR 880 million have been invested in the postal service in the United Kingdom. In Spain it has just been announced that, because of the pressure of competition, rural areas will no longer receive a direct postal service. The Germans are having problems in bringing the minimum wage into line with the postal services market. My feeling is that we are now benefiting companies, we are going to let them cream off the best part of the market, but we are not serving the general interest in postal services or the external competitiveness of the European Union.
(NL) Madam President, I support the compromise reached by Mr Ferber and approved by the Council because I am in favour of an open market for postal services. I think this directive gives the Member States sufficient scope to ensure that their markets are opened up in a proper manner, and that there are different service-providers competing for customers on the basis of guaranteed quality.
It is certainly not the intention that the Member States should use this scope to prevent their markets from being opened up, although this is also a risk. It would be easy to apply this directive so that new firms faced such strict requirements that no one new would bother with the letter post. If this is how the Member States apply the directive, then we will have adopted a fine piece of legislation, but will have changed nothing in practice for postal customers.
I think we certainly have to approve the text, but I would ask the Commission to make sure that the aim of creating an open market in postal services is not circumvented by measures taken by the Member States. I see that the rapporteur's country, for example, has recently taken measures that have actually closed down the postal market in Germany again.
(GA) Mr President, the postal service in Ireland has a central part to play in the lives of rural communities, especially for rural dwellers and people in remote regions who have no neighbours around. So I welcome the provision for universal service - something that is vitally important for people in Ireland and, I am sure, every other Member State as well.
I should like first of all to congratulate the rapporteur, Mr Ferber, for sticking firmly to that principle. For the benefit of customers it should be laid down in our draft documents, and in this connection I also welcome the new financial service being set up by the Irish Post Office in Ireland. This shows that postal service providers can gear themselves to new market requirements while continuing to provide their universal postal service.
In addition, I should like to welcome the recent ruling by the Court of Justice to the effect that a postal service provider is entitled to enter into an agreement regarding the distribution of social welfare payments.
(PT) The Council agreed to the full opening of the market in postal services at EU level from 31 December 2010 during the Portuguese Presidency, applying competition rules to what some say should be a public service to create an internal market in postal services. 'That's great', the Portuguese Prime Minister will say. That decision, however, represents a great blow to the public postal services, particularly with the abolition of the reserved areas, setting in motion a process to dismantle them and subsequently hand them over to profit-driven transnationals, and at public expense to boot, jeopardising the rights of the nation and of workers in the sector.
If there were any doubts as to the true significance of the inclusion of the 'protocol on services of general interest' in the draft Treaty, this directive will dispel them: continuation of the dismantling and destruction of public services, threatening their ownership and provision by democratically managed and controlled public companies. Hence our proposal to reject this directive.
(SV) Madam President, the post is one of the public services which the people of our countries, both old and young, value most highly. Hence the formulation of the decision is absolutely vital. In previous debates on the directive I have expressed fears that the needs of thinly populated areas might not be catered for. It was not clear that the same service would be guaranteed for everyone. On one occasion during question time with Commissioner McCreevy I was promised that there would be no change in the requirement to provide a universal service. We now have a compromise which gives guarantees that those of us who live in thinly populated areas will have our post collected and delivered five days a week just like everyone else. I will support the compromise to the Postal Directive tomorrow. Let us hope that this leads to a better service, lower prices and a more effective postal system for everyone when we deregulate the single market in one further sector.
(NL) Madam President, I would like to thank our rapporteur, Mr Ferber, most warmly for the work he has done. He managed to get Parliament to agree on this difficult issue at first reading, even though both he and I felt that we should have gone a step further. In the end, however, our united stance was what guided the Council, and so I too wholeheartedly agree with the common position.
Members of the Socialist and Green Groups have unfortunately got cold feet and cannot see the enormous opportunities that this directive will offer for new businesses and jobs. I am absolutely convinced of this, and examples in a number of Member States back me up. But everything will now depend on the European Commission keeping to the directive, so that it does not remain a dead letter.
If the directive is introduced, it will certainly achieve the aim of opening up the markets. There will be better services for consumers, and not what Germany is doing, squeezing new players, and not just new players but new businesses too, new services, new jobs, out of the market on the pretext of social protection.
So I am happy with the response that I received yesterday from the European Commission. I understand that the Commission is to investigate the situation in Germany. I would urge you to do so, and quickly, because the new players on the German market are in serious trouble, and it would be absolutely terrible if things do not work out, as well as setting exactly the wrong precedent.
I predict that France and other countries will follow, and then we will achieve absolutely nothing in the end. So the Commission has a huge responsibility here. I hope that you will use every possible legal channel and also bring political pressure to bear to ensure that this directive is properly applied to the European postal market.
(RO) Madam President, Commissioner, postal services are of major importance to the economic and social life of communities. Therefore we must guarantee the accessibility of postal services and above all we must ensure the quality of those services.
Full liberalization of the postal service market, including deliveries weighing less than 50 grams, will allow increased competition, the emergence of new operators and the creation of new jobs.
However, I would like to dwell on several important issues. First of all, it is essential for universal service to be guaranteed and for every citizen to be able to receive mail, irrespective of whether they live on a mountain top or on an island. Secondly, we must ensure decent working conditions for people in this line of work; in particular, we must ensure that there are social guarantees concerning jobs and incomes. Thirdly, for Member States to guarantee universal service, it is essential for them to define as soon as possible the means of funding the universal service. The Directive allows Member States flexibility in this regard. Fourth, as we live in an increasingly digitized world, it is essential that mail operators should diversify their activity so as to provide electronic services, as well.
Some Member States may have two extra years before postal services are fully liberalised. No matter when liberalisation takes place, mail operators should have an effective management which should guarantee the high quality of those services.
(PL) Madam President, allowing private operators to provide postal services is a controversial decision. Time will tell whether it is beneficial for consumers.
We must remember that in some of the new Member States with a lower level of development, institutions defending the interests of competition and consumers are weakly anchored in the public conscience. There is a danger of disrupting the balance between the interests of capital and those of the consumer. Setting the date at 2012 is therefore to be welcomed.
At the same time, I would suggest that before 2012 an analysis be made of the operation of the postal services market in those countries that have already adopted the new rules, with a view to identifying and preventing any irregularities in the remaining countries. I also consider that an operator providing public services should be rewarded by the authorities and not as - the authors of the report suggest - merely compensated.
Years of work on this legislation have turned Mr Ferber's hair grey. I trust the introduction of the new regulations will not cause him further distress and result in actual hair loss.
(DE) Madam President, it is surely very obvious that Mr Ferber's position and those of Mrs Wortmann-Kool and other Members are poles apart. I believe it is wrong to treat privatisation and liberalisation of public services as the standard response to globalisation. I also have reason to believe that increasing numbers of people disagree with that approach. In a referendum in Leipzig last weekend, 80% of the electorate, or rather of those who voted, rejected privatisation, thereby preventing the city council from carrying out any more privatisations for the next three years.
Let me also tell you that it is simply not the case that this directive we are discussing today incorporates real safeguards to protect people - employees - from social dumping. We have seen how the introduction of minimum wages in the postal services in Germany has met with resistance from those very companies that have built the foundations of their business on rock-bottom wages. I also have serious concerns about the implications of public institutions awarding contracts to such companies.
(PL) Madam President, work has been going on for over 15 years on liberalisation of the postal sector, which is worth over EUR 90 billion a year in the Union as a whole. Today we are on the eve of voting on and inscribing such legislation in the history of the Union, and I want to congratulate the rapporteur on his excellent work.
The present version of the project is a broad compromise in which the main aims appear to have been achieved: full implementation of the internal market in postal services, mainly through termination of the mail monopoly, and assured continuation of a high-quality, low-cost public service.
The present version of the directive is not, however, as ambitious as the Commission's original proposal. In the course of the deliberations, departure from the idea of liberalisation in favour of a gradual, rather cautious opening of the postal market for letters weighing less than 50 grammes became increasingly apparent. This is reflected in the compromise date for the entry into force of the directive, specifically in the case of new Member States and countries with small populations, small geographical areas and public service clauses.
The date of 31 December 2012 for Member States that joined the Union in 2004 seems unnecessarily distant. I realise it is part of the negotiated compromise, which we accept, but it may well put a brake on the proposed changes. I fear such a long period - over four years - for the entry into force of the directive will simply slow down changes which, in the case of a two-year period, for example, would take effect almost immediately.
Finally, I want to support Mrs Pleštinská's call for clauses concerning the blind and visually handicapped to be reinstated in the proposed directive. They are missing from the present version.
(NL) Madam President, I should like to thank the rapporteur and my fellow Members who have helped to achieve a result that is a considerable improvement on the original Commission proposal. I understand why many of us want to leave it at that, but behind the positive elements that have been added to the directive there also lurk a number of dangers. Nothing has actually been achieved yet, because the Member States are being given a lot of responsibility on two crucial points.
Firstly, there are still a lot of question marks over how the universal service is to be funded. The Member States have a number of options here, but it is not always clear whether these really work. In many cases this will lead to all sorts of disputes, including legal ones. I therefore feel it would be useful to make two things clear: firstly, that the Member States are under an obligation to guarantee the universal service and funding for it whatever the circumstances, and secondly, that the Member States must be required to get their house in order and to prepare for this new situation thoroughly and in good time.
The second important point is the social field. Here it is important to point out that this directive allows the Member States to require all postal operators, through a licensing system, to comply with the same collective agreements, for instance, or other minimum standards. This is a good idea, but it is still only optional, and it will be applied differently from one country to another.
In a word, I think the directive could be tightened up, and this has nothing to do with having cold feet, but reflects the fact that a free market has to be regulated and liberalisation needs to be carefully prepared.
(EL) Madam President, we are dissatisfied with the European Commission, the Council and our rapporteur, because they have made no reference to fluctuations in the number of workers in the sector, working conditions, working hours or pay.
Similarly, provision has been made neither for an effective check on tariff policies for businesses, nor for the private monopoly situations in parcel transport and express post.
Furthermore, the report stresses the stable employment in Member States, despite local fluctuations, but no data has been produced to demonstrate this.
In these circumstances, then, it is not possible to make a proper evaluation in the interests of workers.
Finally, it should be emphasised that the Council has, in a certain sense, ratified Parliament's amendments while allowing for plenty of discussion on the social consequences both for employees of services and for consumers.
(DE) Madam President, the accomplishment of the internal market in postal services amply illustrates the truth of the saying 'Good things come to those who wait'. Even I can support this draft on the table, the result of fifteen years of hard bargaining. I happen to be one of those who would rather have preserved the monopoly of national postal administrations for letters below the 50-gramme threshold. Now this last stage in the controlled deregulation of the postal market is set to take effect on 1 January 2011.
In view of the structure of the postal services in Luxembourg, the statutory requirement to employ volunteers from the armed forces in the public service and the resulting costs, I could not have subscribed to rapid and insufficiently controlled deregulation of the market in postal services, because that could have had intolerable consequences for postal staff and customers.
For the first reading, I therefore asked the rapporteur, Mr Ferber, to allow for a two-year extension of the transposition deadline for small countries with relatively few inhabitants so that they could continue to limit the provision of certain services to the universal-service provider, and I thank him for his understanding. I had discreetly circumscribed this arrangement in order to ensure that Luxembourg benefited from the exemption, but the Ministers preferred to preclude any misunderstanding by naming the relevant countries. This keeps us safe.
The important thing is that the universal-service requirement guarantees the collection of mail and its rapid delivery to the designated residential or business address on each working day, even in remote or sparsely populated areas. The external funding that might be needed to cover the net cost of the universal service, and hence the question of affordable rates, has also been satisfactorily regulated. Lastly, the best possible measures have been taken to safeguard permanent skilled jobs with universal-service providers and to guarantee adherence to terms of employment and social-security schemes based on existing legal provisions or collective agreements, contrary to what the Left would have us believe. They ought to read the wording of the draft. It also expressly stipulates that preparations for the deregulation of the postal market must take account of social considerations.
On the motion tabled by our philanthropic missionaries regarding free postal services for the visually impaired, I personally do not see why wealthy people with impaired vision should send their mail free of charge at the taxpayer's expense. In any case, those who propose this amendment are barking up the wrong tree, because it is the Member States that guarantee such arrangements. Subsidiarité oblige!
(HU) Thank you, Madam President. Ladies and gentlemen, the gradual opening up of the postal services market is an important milestone in achieving the internal market. It will contribute to ending special rights within the postal sectors, and it will set a specific and irrevocable date for opening the market, ensuring a sustainable, high level of universal service. Opening the market will intensify competition, and so the level of service can be improved with regard to quality, price and opportunities for choice. This measure will promote the harmonisation of the fundamental principles relating to the regulation of postal services, and will probably produce lower tariffs as well as better and more innovative services, and greater conditions for growth and employment will still be created.
The amendment to the Directive is the result of an exemplary compromise, a compromise that took into account the differences arising from the historical and economical characteristics of the Member States. It pays regard to the fact that preparing for liberalisation requires more time in some Member States, mainly those in Central Eastern Europe. At the same time, taking into account the interests of others and in order to prevent distortion of competition in the market in countries where the postal sector is already fully liberalised, the postal services of countries that are not yet opening their market may not provide services until the derogation deadline at the end of December 2012. I would like to thank Mr Ferber for his work, but naturally thanks are also due to Mr Simpson, the shadow rapporteur.
(PT) I congratulate Mr Ferber and Mr Simpson for the quality of their report and all those Members and parties involved for their openness during the negotiating procedure. This liberalisation of the market in postal services is still far from achieving a competitive market in which consumers and companies are the biggest winners. I therefore argued that the Commission's approach might not sufficiently guarantee the universal service. I accordingly supported the shadow rapporteur Mr Simpson's position on the need to guarantee the universal service and to establish a compensation fund, and on the commitment to open up postal services below 50 grammes in 2010, or in special cases, such as the new Member States with outermost regions, by 31 December 2012. I am also pleased with regard to those states with the special provisions included, though I must point out that they may not be sufficient, in which case additional measures will be required.
In terms of employment, I am delighted with the addition introduced previously to make it obligatory for a report to be submitted on the overall development of employment in the sector, the working conditions applied by all operators within a Member State, and any future measures. I am very pleased with the common position achieved, but support the amendments submitted by my colleagues Mr Savary, Mr El Khadraoui and Mrs Ayala Sender, among others, and by my parliamentary group, since they reinforce the idea of the need for a considered process of liberalisation to reinforce equal universal access, development and employment. For all these reasons I urge the plenary to support this report and the Council, and to support Parliament's position.
Madam President, Parliament should pass our amendments to restore compulsory free postal services for blind people to this directive.
Mr Vizjak, you say you were open and flexible and yet you completely rebuffed Parliament's amendments on compulsory free services for blind people. We have heard Mr Orban say tonight, on behalf of Commissioner McCreevy, that our amendments do not bring added value to postal users.
Mr Orban, are not blind people postal users? And is not the real added value you are talking about the actual added costs that blind people are going to have to be forced to pay?
To Mr Ferber, I regret to say that I believe you were wrong to make a deal, dropping this requirement which Parliament passed at first reading. Yesterday you also failed to answer my question: is there a threat to blind people's services? I hope you will today. Because if there is not, what objection can you have to putting this into the directive? If there is, that shows why we need to put it in. In Italy, Germany, Finland, the Netherlands, Greece and Portugal, the post office, not the government, provides this free service. New and existing providers in a liberalised market will inevitably seek to cut costs; blind people must not be the victims. After liberalisation in New Zealand, blind people's services were ended. We must not let it happen here.
Finally, for those who tell us that they are sympathetic to disabled people but this is not the right place or way to do it, you told us that about the Lifts Directive and the Buses and Coaches Directive, other single market legislation. But Parliament said no, and we insisted on binding access for disabled people. Today, again, we must insist on compulsory rights for Europe's blind and partially-sighted people.
(SK) Madam Chairman, thank you for giving me the floor.
The common position adopted by the Council does not include the amendments concerning free postal services for blind people in spite of the fact that at first reading the European Parliament voted to maintain free postal services for blind people following liberalisation of the European postal market.
I intended to vote in favour of Amendment 3 tabled by Eva Lichtenberger, in which Parliament's position at first reading is reiterated. Following today's discussion with the rapporteur, Marcus Ferber, I was informed that approval of any of the amendments would jeopardise a previously agreed compromise on the adoption of the Directive on accomplishment of the internal market in Community postal services at second reading, which could mean having to enter into conciliation.
I realise the importance of adopting this Directive. When transposed into national law, the Member States will be able to solve this issue in accordance with the principle of subsidiarity. I would therefore urge all of the Member States to provide free postal services for blind and partially sighted people in accordance with the principle of subsidiarity and universal service obligations.
(PL) Madam Chairman, I would also like to support the amendments concerning visually impaired persons. If the European Union declares to all and sundry that it tolerates no discrimination, then access to postal services must also be equal for all, and for the visually impaired that means assisted access.
Madam President, this directive is yet another example of how one-size-fits-all, incompetent EU legislation adversely affects the lives of British people. This directive is the reason why post offices are closing and why postal workers will lose their jobs. Post offices play a vital role in the community, especially for the old, the poor, the immobile and the disabled. This is just one of a multitude of EU laws that have damaged, and will continue to damage, my country. The British people know this, and this is one of the reasons why they are being denied a referendum on the EU Constitution. If it is ratified, they can look forward to a lot more of the same.
Madam President, I believe the rapporteur has, in general - though not entirely - achieved a fair balance. The universal service provision will ensure consumers have full access to postal services and Member States still have the flexibility to determine the most effective and efficient mechanism to guarantee the USO.
The USO will also ensure that sufficient access points are established to take full account of the needs of users in rural areas and sparsely populated areas, and I know this will be welcome, particularly in my own country, Ireland.
Initially, I have to say I had some reservations about the impact on postal workers, but Member States still have the authority to regulate employment conditions and collective bargaining in the sector, where this does not lead to unfair competition.
Finally, I want to say that I support the amendment that there should be an obligation to supply free services for blind and partially-sighted persons. I disagree with Commissioner Orban - or is it Commissioner McCreevy? - I do believe this will provide added value, because, in a fully liberalised market, free services for blind or partially-sighted persons will disappear, and it will be added value if we can guarantee to them that they will continue.
(SK) Thank you for giving me the floor, Madam Chairman. First of all, I would like to thank Mr Ferber for an excellent report, thanks to which the long-awaited Directive will soon enter into force. This Directive will mean that from 1 January 2009 the internal market in Community postal services will be fully accomplished.
I am particularly pleased that the principle of subsidiarity has been maintained and that concrete implementation has been left to the Member States, which will draw up legislation that is specific to their own situation. However, I would also like to stress the social aspect of this legislation as regards the rights of disabled people, especially blind or partially sighted people, and their right to avail of free postal services.
I call on my fellow Members to support the relevant amendments that were tabled in plenary this week and that were adopted by Parliament at first reading. These services are appropriate and crucial for this section of the population: people with exceptionally low income, areas with very high unemployment levels and people in difficult social situations, not to mention those affected by social exclusion.
Madam President, thank you for the opportunity to contribute to this debate. I congratulate the rapporteur for the work done. I think the public believe this is already happening because in many Member States there is not a postal service of equal value between the regions. I am glad to see that there will be subsidiarity on this issue and the Member States will decide the best way to implement the principle of a deregulated market.
I need to support my intergroup chairman, Richard Howitt, on the issue of disability. Unfortunately, the point was raised that rich blind people will benefit. Sadly, there are too few rich blind people in Europe and globally. I wish we could stand up and say that they were all rich and, indeed, famous, but it is not the case.
I think we have to make a big stand on this, just to show that, while Europe is about freedom of movement of capital and services, it is also concerned about those who have no voice and those who have no sight.
President-in-Office. - (SL) Today's lively debate has shown that there are many justifiably differing opinions about the regulation of this traditional and oldest public service. It was also right that many different opinions and concerns were expressed.
However, we must stress that the proposed text is a balanced compromise between, on the one hand, the opening up of the internal market in postal services, securing competitiveness and the added value that comes with it, and, on the other hand, consumer protection and protection of the rights of consumers and the rights of vulnerable consumer groups and those living in remote areas. In short, in the Council's estimation, it is a good compromise text and I would like to express my support for that opinion.
We also appreciate the intention behind certain amendments, but through discussions in previous debates a final compromise solution came to light. We are therefore of the opinion that this is a good text and I hope you will exercise much political wisdom tomorrow when you have the final chance to support this text.
The Commission. - First of all I would like to extend my thanks to all the participants in the debate and stress that this debate has proven the MEPs' great interest in this dossier. This interest is closely linked to the crucial role that postal services play in the European economy and in the everyday life of European citizens.
I would like to stress that the completion of this process will ensure a consistently high quality of universal service for all European citizens and for the business community.
The main goal of postal reform is to benefit all consumers and postal service users, including special needs groups. In this context, I paid particular attention to the contributions of several Members who spoke about the continuation of free service provision for the blind and partially sighted.
The European Commission is particularly sympathetic to these concerns. We believe that the liberalisation of the market will not change this, and that international obligations will continue to be met in full. I would like to underline that the common position specifies that market liberalisation will not prevent the provision of free services to the blind and partially sighted.
Under Article 23 of the Directive, the European Commission must prepare a report on the application of this Directive, including information about the groups mentioned above. The Commission believes that the Directive as it now stands, in the current format to which the European Parliament has contributed significantly, is the best legal framework, that will lead to high quality and sustainability in European postal services, while complying with international obligations.
In conclusion, ladies and gentlemen, we believe that the report, as prepared by Mr Markus Ferber and adopted by the Committee on Transport by a large majority, should be supported.
rapporteur. - (DE) Madam President, President-in-Office, Commissioner, ladies and gentlemen, permit me to make just a few remarks.
Firstly, I should be happier if those Members who delivered impassioned speeches for the whole world to hear would at least stay in the chamber for the rest of the debate. That did rather disappoint me, I must say. I am referring specifically to Members such as Mrs Lichtenberger.
Secondly, I must point out that we are talking here about liberalisation and not privatisation. The proprietary structure of existing postal services does not interest the European Union and is not mentioned in this directive.
Thirdly, let me say that, 500 years ago when the first postal services were created, it was private undertakings that provided postal services. Not until later did governments decide they could do it better. So let us have no distortions of history please.
Fourthly, I should like to remind the House that government monopolies are also abused. I am glad that Mrs Zimmer drew attention to that problem. In point of fact, she comes from a region in which the state most certainly abused its postal monopoly until 1990, to the detriment of innocent people. This is another point that needs to be made forcefully in the present debate.
Let me get one thing straight: we did not forget blind people in this legislation. They are included, but they are included in a way that accords with the spirit of this directive. Through its provisions, the European Union is telling the Member States that they are responsible for the universal service and for funding the fulfilment of universal-service obligations, that they are responsible, through licensing and authorisation procedures, for ensuring that certain services, such as postal services for blind people, can be maintained in the long term. I am very grateful to the Commissioner for his announcement that the Commission intends to give consideration to this matter in its report under Article 23 of the Directive. We have not forgotten anything; we have not forgotten blind people. Nevertheless, I do wonder whether blind people should have free access, guaranteed by European legislation, and wheelchair users should not. That is something else to ponder.
The debate is closed.
The vote will take place tomorrow, 31.1.2008.
Written statements (Rule 142)
in writing. - (FR) I welcome the approval, at second reading, of the Council common position amending the 1997 postal services directive with a view to full accomplishment of the internal market in postal services and I congratulate my worthy German colleague, Markus Ferber, for the huge amount of work he has done.
I am pleased that the Council accepted all the key aspects of the European Parliament's position, particularly deferral of general market opening until 31 December 2010, with a two-year extension for those Member States that have joined the Union since 2004; the principle of a universal service comprising at least one delivery and collection five days a week for every EU citizen, with a sufficient number of access points maintained in rural, remote or sparsely populated regions; and observance of subsidiarity with regard to social considerations - a matter on which I hope the social partners will work at European level. I am sorry that provision has not been included for the creation of a European regulatory mechanism. My final point is this: I am keen to see operators reaching agreement soon on the introduction of a European stamp for 50 g letters and I intend to take a policy initiative to that end at an early date.
in writing. - (RO) The common position satifies the demands made by Parliament in its votes for the first reading, as well as the amendments proposed by the Committee on Employment and Social Affairs. However, the Commission has yet to provide clear research on the impact that the liberalisation of postal services is likely to have on employment.
In its opinion, the Committee asked for an impact assessment of the effects of this measure on the five million or more jobs related to or depending on postal services. This study is facilitated by the fact that postal services have already been liberalised in several EU Member States, such as the UK, Sweden, and the Netherlands. Experience in those countries has not so far indicated that liberalisation has led to an increase in the number of jobs in this sector, or to an increase in their quality.
I believe that certain protection mechanisms should be allowed for situations where the emergence of new postal service providers on the market will lead to massive redundancy. One of the mechanisms available to the companies and Member States affected could be the European Globalisation Adjustment Fund.
in writing. - (PL) Madam President, the road to the liberalisation of postal services is getting longer, and for that the European Parliament is partly to blame, having extended the European Commission's deadline by two years. The positions taken by national delegations reflect the varying situation on the markets of the 27 countries. Sweden, the United Kingdom and Finland, as front runners of the open market, as well as Germany and the Netherlands, which have gone a long way in that direction, all see the final deadline as a victory for protectionism. Starting from their model of a state-controlled economy, the new Member States consider not only the original proposal of 2009 but also the compromise deadline of 2011 as a threat to jobs in the postal sector. Poland, for example, has some 100 000 people employed by Poczta Polska, which is incapable of facing open competition in the medium term. Having found allies in public services in western Europe, first and foremost France's La Poste, they have succeeded in negotiating special conditions that postpone the free market in practice to the end of 2012.
In the event, the corporate interest of the postal workers has prevailed over that of the customers, who were sorely tried during the Christmas peak period in December 2007, when the incapability of the postal monopoly was harshly demonstrated. The slow progress made in liberalising this sector of the European market, which began as far back as 1989 with the first draft directive, shows the strength of the corporate interests defending the status quo against an extension of the public interest.
in writing. - Yet again we have an ideologically driven proposal, this time on postal services. There has been no assessment of the social impact it will have, and no serious consultation with post office management, with employees or with consumers.
There is no demand, no logic and no justification for the liberalisation of postal services. People do not want to be presented with an array of competing post offices marketing their products. They do not want to see their local post offices closed because the market offers insufficient profit for the private postal companies which will swamp the market, driving public operators like An Post to the wall.
People want a reliable postal service which will deliver their mail with the minimum of fuss and which will keep local post offices at the centre of the communities they serve.
How can people take seriously the idea the EU is promoting a social Europe when this proposal drives yet another nail in its coffin?
It is time to call a halt to the ideologically driven forced march towards liberalisation and privatisation.
People in Ireland have the opportunity to stop this by voting no to the Lisbon Treaty.
in writing. - (ET) I support the market being liberalised as quickly as possible and I welcome the directive which accomplishes the establishment of the internal market in postal services.
The closure of small post offices in Estonia has generated anger among people, but it is clear that with the implementation of new technologies such as the Internet the demand for a traditional postal service has fallen.
Where there is competition a new business in Internet-based services may arise, and this is to be welcomed. I also understand the need for a known deadline in the Member States.
It is therefore important for the principle of reciprocity to apply when allowing Member States to refuse to open their market to postal service providers from neighbouring States whose providers are protected by law.
The important thing is for the universal postal service also to be guaranteed for everyone, including people in outlying areas and islands. The postal service must be affordable, high-quality and accessible to all.
It is necessary to draw up plans for a cost-oriented universal postal service, since the concept is viewed differently in different Member States. I believe that there are grounds for demanding that cost considerations of all services should be excluded from the universal postal service indicator.
in writing. - (DE) EU-wide liberalisation of postal services will happen - not in 2009, as originally planned, but in 2011. In economic terms, the postal sector is very important, and it also impacts on other sectors of the economy. As in all other areas of economic activity, more competition in the realm of postal deliveries makes sense. Nor will businesses be the only beneficiaries, for consumers will reap great benefits too. This will not be the case, however, unless the basic conditions are right. In other words, it must be guaranteed that letters will be delivered as efficiently as ever and at reasonable prices. Care must be taken to ensure that the blanket provision of postal services is guaranteed in the long term - and guaranteed everywhere, including remote areas.
Particular importance attaches to good working conditions and, above all, job security for all those who work in the postal services. It is also important that the same conditions should govern the operations of all postal-service providers. It was firmly established from the outset that this was not to be a cut-throat liberalisation.
We must create a good and sustainable arrangement for everyone - the postal companies, their employees and, of course, their customers.
in writing. - (FI) Opening up postal services to free competition will inevitably mean a worsening of services, especially in sparsely populated countries like Finland. The post office should be a public service, and we need to guarantee it has adequate funding by using the cash earned from services which are 'easy' to manage to assist in areas which are more 'difficult'. A nation that wishes to preserve its unity and its sense of community will not privatise public postal services. We also rely on a public service to safeguard protection of privacy and ensure the kind of security we demand of the post office. Privatisation might result in an unsound staffing policy, which will damage confidence in the post office. That is why our Group is voting against the position on privatisation adopted by the Council.
in writing. - The liberalisation of postal services is an important area of the European internal market.
Throughout the discussion we have had many concerns about universal postal services. I think we can build on the experience of some European postal markets, which are already liberalised. Postal services have been secured in these countries at the same time as quality and service has improved through more businesslike operations. At the same time, travelling around in Europe I am faced with poor and slow service in many countries that are trying to get as many exceptions as possible from the liberalisation plans.
Furthermore, this report leaves much space for Member States to implement the liberalisation. Many concerns that were brought up will thus remain concerns to be dealt with by national authorities.
I would like to thank Mr Ferber for his perseverance while dealing with this very tough process.
in writing. - (RO) The full liberalisation of postal services in Member States will have a positive impact not only on postal service users and consumers, who will benefit from new and innovative services and lower postal charges, but also on the economy of Member States as a whole.
The proposal for a Directive under discussion is complete in its current form, which allows for the extension of the deadline for full liberalisation of the postal service market in the case of certain Member States.
Romania is one of the beneficiaries of the new provisions adopted by the European Parliament. The Romanian universal service provider is currently being restructured according to a schedule set by the Romanian Government for 2007-2010, and preparations for liberalisation will begin only afterwards.
This timeline benefits Romanian consumers, as the prospect of market liberalisation after 1 January 2013 means improved quality services at an affordable price.